DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered. Claims 6 and 7 are currently pending in this application.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 20070025464 (Perlman).
Regarding claim 7, Perlman teaches “A first communications apparatus (shown in FIG 5 as base station 500) comprising:
two or more antennas (FIG 5: plurality of antennas 505);
a receiver configured to receive (paragraph 0062: each of the plurality of transceivers 5042 for receiving transmissions), from a second communications apparatuses (each of the plurality of client devices 1 – 3 in FIG 5), an indicator (paragraph 0063: the Coding, Modulation and Signal Processing subsystem 503 of Base Station 500 receives the 1x3 column 513-515, from each Client Device 507-508. Paragraph 0039: the received parameter H is channel characterization data representing matrix. Each individual matrix element Hij is the channel characterization of the training signal transmission of transmit antenna 104i as received by the receive antenna 105j. This also represents recited by the claim “an indicator” of the channel between a particular antenna of the base station and particular Client Device);
a storage configured to store a table corresponding to the indicator (paragraph 0063: various memories to store the matrix 516, as shown in FIG 5, representing “the indicator” Hi1 (i=1 … 3). Also paragraph 0065 and FIG 6 showing storage of the matrix 616 representing plurality of indicators from plurality of client devices. Although disclosed as storing the matrix 516 or 616, FIG 5 and 6 clearly show that they are stored also as “a table”);
a processor (paragraphs 0064 – 0065: the Coding, Modulation and Signal Processing subsystem 603 including signal precoding logic 630) configured to determine a matrix of coefficients based on the indicator (paragraph 0065: calculating the inverse of the H matrix 616 (“the indicator”). The result of this mathematical operation would be another matrix having its own coefficients (“a matrix of coefficients based on the indicator”)), and to generate a signal for each of the two or more antennas of the first communications apparatus based on the coefficients (paragraph 0065: the precoding logic 630 multiplies the three bit streams u1-u3 in FIG. 6 by the inverse of the H matrix 616 producing three new bit streams, u'1-u'3, which are shown in FIG 6 to be individually fed into transceivers 604 each connected to the respective antenna 605); and
a transmitter (each of the plurality transceivers 604 shown in FIG 6) configured to transmit the signal (paragraph 0065: The three precoded bit streams are then converted to analog by D/A converters and transmitted as RF by Transceivers 604 and antennas 605.).”
Regarding claim 6, this claim is for a method performed by a device claimed in claim 7 above. Since claims 6 and 7 have similar limitations, Perlman teaches all steps of the method claimed in claim 6 and, therefore, claim 6 is rejected because of the same reasons as set forth in the rejection of claim 7. Claim 6 recites “assigning resources for a signal” which is mapped to paragraph 0065: the precoding logic 630 multiplies the three bit streams u1-u3 in FIG. 6 by the inverse of the H matrix 616 producing three new bit streams, u'1-u'3, which are shown in FIG 6 to be individually fed into transceivers 604 each connected to the respective antenna 605. The process of multiplication of each of the bit streams by the inverse of the H matrix by the pre-coder 630 is the same as “assigning resources”, such as codes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENNADIY TSVEY/Primary Examiner, Art Unit 2648